Non-employee Director Deferred Compensation Plan

Freescale Semiconductor, Inc.

Adopted February 10, 2006 to Be

Effective July 21, 2004

1

2

Article 1 . Establishment, Purpose, and Duration.



1.1   Establishment of the Plan. Freescale Semiconductor, Inc. hereby formally
establishes a deferred compensation plan to be known as the “Freescale
Semiconductor, Inc. Non-employee Director Deferred Compensation Plan”, as set
forth in this document.

Upon approval by the Board of Directors of the Company on February 10, 2006, the
Plan shall be effective as of July 21, 2004, and shall remain in effect as
provided in Section 1.3 herein.



1.2   Purpose of the Plan. The purpose of the Plan is to advance the interests
of the Company and its stockholders by enabling Non-employee Directors to
receive additional Shares of Common Stock, Restricted Stock Units, and/or
Deferred Stock Units in lieu of all or a portion of the Compensation they
receive or upon the Initial Public Offering. The Plan permits a Non-employee
director to defer portions of his or her cash, stock or other awards granted
under the Freescale Semiconductor, Inc. Omnibus Incentive Plan of 2004 or other
incentive plans of Freescale in accordance with the terms of such plans.



1.3   Duration of the Plan. The Plan shall commence as of July 21, 2004 and
shall remain in effect, subject to the right of the Board of Directors to
terminate the Plan at any time pursuant to Article 14, until July 21, 2014.

Article 2 . Definitions.

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the initial letter of the word
is capitalized:



  (a)   “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant’s spouse shall be valid unless consented to in
writing by such spouse. A Participant’s designation of a former spouse as a
Beneficiary shall be ineffective upon the divorce of the Participant and such
former spouse, unless, after the divorce, the Participant renews such
Beneficiary designation. If there is no such designation, or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the duly appointed and
currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary. In any case where there is no such personal representative of
the Participant’s estate duly appointed and acting in that capacity within
90 days after the Participant’s death (or such extended period as the Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that they are legally entitled
to receive the benefits specified hereunder. In the event any amount is payable
under the Plan to a minor, payment shall not be made to the minor, but instead
shall be paid (a) to that person’s living parent(s) to act as custodian, (b) if
that person’s parents are then divorced, and one parent is the sole custodial
parent, to such custodial parent, or (c) if no parent of that person is then
living, to a custodian selected by the Committee to hold the funds for the minor
under the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction
in which the minor resides. If no parent is living and the Committee decides not
to select another custodian to hold the funds for the minor, then payment shall
be made to the duly appointed and currently acting guardian of the estate for
the minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Payment by the Company pursuant to any unrevoked Beneficiary
designation, or to the Participant’s estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Company.



  (b)   “Board” or “Board of Directors” means the Board of Directors of the
Company.



  (c)   “Change in Control” shall mean, prior to January 1, 2005, the occurrence
of any of the following events: (i) any “person” or “group” (as such terms are
used in section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities (other than
(1) a Permitted Holder or (2) an acquisition directly from the Company),
(ii) there shall be consummated (A) any consolidation, merger, or reorganization
of the Company in which the Company is not the surviving or continuing
corporation or pursuant to which Shares of Common Stock would be converted into
or exchanged for cash, securities or other property, other than a consolidation,
merger, or reorganization of Company in which the holders of Common Stock of all
classes of the Company immediately prior to the merger have, directly or
indirectly, an ownership interest in securities representing a majority of the
combined voting power of the outstanding voting securities of the surviving
corporation immediately after the transaction, or (B) any sale, lease, exchange,
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company other than any such
transaction with entities in which the holders of the Company’s then outstanding
Common Stock of all classes, directly or indirectly, have an ownership interest
in securities representing a majority of the combined voting power of the
outstanding voting securities of such entities immediately after the
transaction, (iii) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company, (iv) as the result of, or in
connection with, any cash tender offer, exchange offer, merger, or other
business combination, sale of assets, proxy or consent solicitation (other than
by the Board), contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the first public
announcement relating to such Control Transaction shall thereafter cease to
constitute a majority of the Board, or (v) during such time as Motorola, Inc.
(“Motorola”) continues to own Company securities representing a majority of the
combined voting power of the then outstanding Company securities, a “Change in
Control” (as defined in this Plan) of Motorola shall occur. The distribution of
the Company’s securities by Motorola to its stockholders or any other
disposition of such securities to a third party by Motorola will not constitute
a Change in Control.

Effective January 1, 2005, “Change in Control” shall mean the occurrence of a
“change in the ownership or effective control” of the Company or a “change in
the ownership of a substantial portion of the assets” of the Company on or after
January 1, 2005, as such terms are defined in Section 409A of the Code.



  (d)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



  (e)   “Committee” means the Compensation and Leadership Committee of the Board
of Directors of the Company or any other committee appointed by the Board to
administer the Plan.



  (f)   “Common Stock” means a share of Class A common stock of the Company,
$.01 par value per share.



  (g)   “Company” means Freescale Semiconductor, Inc., a Delaware corporation,
and any successor by merger, consolidation, or otherwise.



  (h)   “Compensation” means all remuneration payable to a Non-employee Director
for services to the Company as a Non-employee Director, other than reimbursement
for expenses, and shall include retainer fees for service on the Board, fees for
serving as chairman of a committee of the Board, fees for attendance at meetings
of the Board and any committees thereof, compensation for work performed in
connection with service on a committee of the Board or at the request of the
Board, any committee thereof or a member of the Company’s Chief Executive Office
or the Chairman of the Board, and any other kind or category of fees or payments
which may be put into effect in the future.



  (i)   “Deferral Account” shall mean the bookkeeping account or accounts
maintained by the Committee pursuant to Section 8.1 for each Participant that
are credited with amounts equal to (1) the Participant’s Deferrals and
(2) earnings and losses under Section 8.2.



  (j)   “Deferral Election” means an “Election to Defer” form completed by a
Participant and filed with the Committee that indicates the amount of his or her
Compensation that is or will be deferred under the Plan.



  (k)   “Deferrals” means, individually or collectively, amounts deferred under
this Plan.



  (l)   “Deferred Stock Unit” represents an obligation of the Company to issue a
Share of Common Stock to a Non-employee Director in the future.



  (m)   “Disabled” means a Participant is (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Participant’s employer.



  (n)   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.



  (o)   “Fair Market Value” shall mean the closing price per share of Common
Stock as reported on the New York Stock Exchange—Composite Transactions on the
day before the date of valuation; provided, however, if the New York Stock
Exchange is not open for trading on such day or if Common Stock does not trade
on such day, the closing price for the last day on which Common Stock did so
trade shall be used.



  (p)   “Fund” or “Funds” shall mean one or more of the investment funds
selected by the Committee.



  (q)   “Initial Public Offering” means Motorola’s offer to sell all or a
portion of the Company’s Common Stock to the public on July 21, 2004.



  (r)   “Non-employee Director” means a member of the Board who is not an
employee of the Company or any of its Subsidiaries.



  (s)   “Participant” means a Non-employee Director of the Company who has an
outstanding Deferral under the Plan.



  (t)   “Permitted Holder” shall mean the Company or an employee benefit plan of
the Company or a corporation controlled by the Company, and prior to December 2,
2004, Motorola and any person or group acquiring Company securities directly
from Motorola.



  (u)   “Restricted Stock Unit” shall represent an obligation of the Company to
issue a Share of Common Stock to a Non-employee Director in the future, which is
subject to a substantial risk of forfeiture and to restrictions on its sale or
other transfer.



  (v)   “Share” means a share of Common Stock.



  (w)   “Subsidiary” means any corporation, partnership, joint venture or other
business entity in which a fifty percent (50%) or greater interest is, at the
time, directly or indirectly, owned by the Company or by one or more
Subsidiaries or by the Company and one or more Subsidiaries.



  (x)   “Trust” shall mean the Freescale Semiconductor Non-employee Director
Deferred Compensation Plan Trust, if any.



  (y)   “Trustee” shall mean the trustee of the Trust.



  (z)   “Unforeseeable Emergency” means a severe financial hardship to the
Participant or beneficiary resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in section
152(a) of the Code), loss of the Participant’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.

Article 3 . Administration.

The Committee shall administer the Plan. The Committee shall, subject to the
provisions of the Plan, have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:



  (a)   to construe and interpret the Plan;



  (b)   to establish vesting conditions for Restricted Stock Units and Deferred
Stock Units;



  (c)   to adopt, amend and revoke such rules and regulations for the
administration of the Plan as it may deem desirable and as are not inconsistent
with the terms hereof;



  (d)   to select the Funds;



  (e)   to compute and certify to the amounts payable to Participants and their
Beneficiaries;



  (f)   to maintain all records that may be necessary for the administration of
the Plan;



  (g)   to provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;



  (h)   to delegate its powers and duties;



  (i)   to appoint a Plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Committee may from time to time prescribe; and



  (j)   to take all other actions necessary for the administration of the Plan.

Any decisions of the Committee in the administration of the Plan shall be final
and conclusive. The Committee may authorize any one or more of its members or
the secretary of the Committee or any officer, appointed vice president or
employee of the Company to execute and deliver documents on behalf of the
Committee. No member of the Committee shall be liable for anything done or
omitted to be done by him or her or by any other member of the Committee in
connection with the Plan, except for his or her own willful misconduct or as
expressly provided by statute.

Article 4 . Participation.

Each Non-employee Director shall participate in the Plan.

      Article 5. Deferral of Compensation.
5.1
  Deferral of Compensation.



  (a)   Each Non-employee Director shall have a portion of his or her annual
Compensation paid in Common Stock, or, prior to January 3, 2005, Restricted
Stock Units (“Mandatory Non-cash Compensation”). In addition, each Non-employee
Director shall receive, at the time of the Initial Public Offering, a grant of
Restricted Stock Units (“IPO Restricted Stock Unit Grant”). Each Non-employee
Director shall have the right to elect to have all or a portion of the Mandatory
Non-cash Compensation and/or the IPO Restricted Stock Unit Grant otherwise
payable in Shares upon vesting of the Restricted Stock Units to be paid in
Common Stock, Deferred Stock Units, or a combination thereof. Each Non-employee
Director shall also have the right to elect to have all or a portion of his or
her Compensation otherwise payable in cash to be paid in Common Stock, Deferred
Stock Units, or a combination thereof (“Discretionary Non-cash Compensation”).
Each Non-employee Director shall have the right to elect the time or times at
which all or a portion of his or her Deferred Stock Units shall be payable in
Shares.



  (b)   Effective January 1, 2007, each Non-employee Director shall also have
the right to elect to have all or a portion of his or her Compensation otherwise
payable in cash or Common Stock to be deferred and invested in units or shares
of the Funds in the proportions selected by the Participant in accordance with
procedures established by the Committee. Each Non-employee Director shall have
the right to elect the time or times at which such Deferrals shall be payable in
cash.



5.2   Deferral Elections. Subject to Section 5.2(d), all Deferral Elections made
shall be irrevocable, shall be made on an “Election to Defer Form,” as
prescribed by the Committee from time to time and shall comply with the
following requirements:



  (a)   The Deferral Election shall be in writing and shall specify a percentage
or dollar amount of the Mandatory Non-cash Compensation, the IPO Restricted
Stock Unit Grant, and/or the Discretionary Non-cash Compensation to be paid in
Common Stock or Deferred Stock Units, or a combination thereof, or the amount of
his or her Compensation that will be deferred and invested pursuant to
Section 5.1(b), as well as the time or times at which a Non-employee Director
has elected to have his or her Deferred Stock Units be paid in Shares or his or
deferred compensation paid in cash.



  (b)   The Deferral Election shall be made prior to the beginning of the
calendar year in which such Compensation would otherwise be earned (except that
new Non-employee Directors shall make such Deferral Election within thirty
(30) days of their original election to the Board and Non-employee Directors
shall make such Deferral Election within thirty (30) days of the Effective Date
of the Plan and only then with respect to Compensation earned subsequent to the
Deferral Election).



  (c)   The Deferral Election shall become effective on the date of receipt by
the Company.



  (d)   Any Deferral Election shall continue in effect until a written election
to revoke or change such Deferral Election is received by the Company except
that a written election to revoke or change such Deferral Election must be made
prior to the beginning of the calendar year for which such Deferral Election is
to be effective.



  (e)   Any Non-employee Director who fails to timely execute and file a
Deferral Election with the Committee shall not be permitted to defer receipt of
any portion of his or her Compensation for such calendar year beyond the date
the Compensation is otherwise payable in cash or Shares.



5.3   Subsequent Deferral Elections. This Plan permits a subsequent Deferral
Election to delay the distribution of Compensation; however, such subsequent
Deferral Election to delay the distribution of Compensation shall comply with
the following requirements:



  (a)   Such subsequent Deferral Election may not take effect until at least
twelve (12) months after the date on which the subsequent Deferral Election is
made;



  (b)   In the case of a subsequent Deferral Election related to a distribution
of Compensation not described in Sections 10.2(b), 10.2(c) or 10.2(f), such
subsequent Deferral Election must be for a period of not less than 5 years from
the date such distribution would otherwise have been made;



  (c)   Any subsequent Deferral Election related to a distribution pursuant to
Section 10.2(d) shall not be made less than twelve (12) months prior to the date
of the first scheduled payment under such distribution; and



  (d)   Only one subsequent Deferral Election to delay any distribution shall be
permitted under this Plan.

Article 6 . Restricted Stock Units/Deferred Stock Units.

Each Non-employee Director who receives Restricted Stock Units or Deferred Stock
Units shall execute and deliver to the Company an agreement evidencing
acceptance of the terms, conditions and restrictions applicable to such
Restricted Stock Units and/or Deferred Stock Units.

If the Company pays a cash dividend with respect to the Common Stock at any time
while Restricted Stock Units or Deferred Stock Units are credited to a
Non-employee Director’s account, at the Committee’s discretion, (i) there shall
be paid to the Non-employee Director an amount equal to the cash dividend the
Director would have received had he or she been the actual owner of shares of
Common Stock equal to the number of Restricted Stock Units and/or Deferred Stock
Units then credited to the Director’s account or (ii) there shall be credited to
the Non-employee Director’s account additional Restricted Stock Units or
Deferred Stock Units equal to (A) the cash dividend the Director would have
received had he or she been the actual owner of shares of Common Stock equal to
the number of Restricted Stock Units or Deferred Stock Units then credited to
the Director’s account, divided by (B) the Fair Market Value of one share of
Common Stock on the dividend payment date.

The Company’s obligation with respect to Restricted Stock Units and Deferred
Stock Units shall not be funded or secured in any manner, nor shall a
Non-employee Director’s right to receive payment be assignable or transferable,
voluntarily or involuntarily, except as expressly provided herein.

A Non-employee Director shall not be entitled to any voting or other stockholder
rights as a result of the credit of Restricted Stock Units or Deferred Stock
Units to the Director’s account until certificates representing Shares of Common
Stock are delivered to the Director (or his or her designated beneficiary or
estate) hereunder.

Article 7 . Investment Election.



7.1   Election. To the extent a Participant does not elect to receive Deferred
Stock Units or Common Stock, such Participant shall designate, on his or her
Deferral Election or other form provided by the Committee, the Funds in which
the Participant’s Deferral Account will be deemed to be invested for purposes of
determining the amount of earnings or losses to be credited or debited to that
Deferral Account. In making the designation, the Participant may specify that
all or any portion of his Deferral Account be deemed to be invested in one or
more Funds listed on the Deferral Form in the manner set forth on the Deferral
Form. A Participant may change investment designations by filing a new election
with the Committee by a date specified by the Committee. If a Participant fails
to designate a Fund for all or a portion of the Participant’s Deferral Account,
he or she shall be deemed to have elected the money market type of investment
fund.



7.2   Funds. The Committee may select from time to time, in its sole and
absolute discretion, any commercially available investments to replace then
existing Funds. Once the Committee has provided Participants with information on
the replacement Funds, a Participant must re-designate his Funds in accordance
with procedures established by the Committee at the time of re-designation. If a
Participant fails to re-designate a Fund for all or a portion of the
Participant’s Deferral Account, he or she shall be deemed to have elected the
money market type of investment fund. Additionally, the Committee may reduce the
total number and types of Funds available to Participants in its sole and
absolute discretion at any time and from time to time.



7.3   No Right to Designate Investment. Although the Participant may designate
the Funds to be used to determine the amount of earnings or losses with respect
to the Participant’s Deferral Account, the Committee shall not be bound to
invest any amounts in a Participant’s Deferral Account in the designated Funds.
The Funds are to be used only for purposes of crediting or debiting the Deferral
Account with deemed earning or losses thereon, and such crediting or debiting
shall not be considered or construed in any manner as an actual investment in
any such Fund.

Article 8 . Accounting and Trust.



8.1   Deferral Accounts. Each Plan Year, the Committee shall establish and
maintain a separate Deferral Account for each Participant. The Committee may
establish more than one Deferral Account for each Participant for each Plan Year
for different types of income deferred. Each Participant’s Deferral Account may
be further divided into separate subaccounts (“investment fund subaccounts”),
each of which corresponds to a Fund elected by the Participant. A Participant’s
Deferral Account shall be credited as follows:



  (a)   On the fifth business day after amounts are withheld and deferred from a
Participant’s Compensation, the investment fund subaccounts of the Participant’s
Deferral Account shall be credited with an amount equal to the portion of
Compensation deferred and deemed to be invested in a certain Fund in accordance
with the designation specified on the Deferral Form or subsequent designation or
re-designation as specified in Section 7.1 or 7.2.



  (b)   At the end of each business day, each investment fund subaccount of a
Participant’s Deferral Account shall be credited with earnings or losses in an
amount equal to the earnings or losses that would have resulted if the balance
then credited to such investment fund subaccount had been invested in the
investment fund designated by the Participant in accordance with Section 7.1 or
7.2.



  (c)   In the event that a Participant elects for any portion of a given Plan
Year’s Deferred Compensation to have an in-service Withdrawal Date, all such
amounts shall be accounted for in a manner which allows separate accounting for
that portion of Deferred Compensation and earnings and losses associated with
such Plan Year’s Deferred Compensation.



8.2   Crediting of Earnings and Losses. Crediting of earnings and losses with
respect to a Participant’s Deferral Account shall terminate and the account will
be valued on the last day of the quarter immediately preceding the quarter in
which a lump sum payment is scheduled, or on the last day of the quarter
immediately preceding the quarter in which the first installment payment is
scheduled and on the anniversary date thereof in each succeeding calendar year
with respect to the remaining installments.



8.3   Trust Funding. The Company may create a Trust to fund the Plan. In the
event a Trust is created, the Company shall cause the Trust to be funded each
year with an amount equal to the amount deferred by each Participant. Although
the principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Participants and Beneficiaries as set forth therein, neither the
Participants nor their Beneficiaries shall have any preferred claim on, or any
beneficial ownership in, any assets of the Trust prior to the time such assets
are paid to the Participants or Beneficiaries as benefits and all rights created
under this Plan and the Trust shall be unsecured contractual rights of
Participants and Beneficiaries against the Company. Any assets held in the Trust
will be subject to the claims of the Company’s general creditors under federal,
state, or foreign law in the event of insolvency as defined in the Trust. Except
as specifically provided in the Trust, the assets of the Plan and Trust shall
never inure to the benefit of the Company and the same shall be held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries.
Moreover, the Trust shall comply with the rules relating to Funding as contained
in Section 409A of the Code.

Article 9 . Issuance of Common Stock.

If a Non-employee Director elects to receive Common Stock in lieu of all or a
portion of his or her Discretionary Non-cash Compensation, there shall be issued
to such Director as soon as practicable with respect to which such election
applies a number of Shares of Common Stock equal to the amount of such
Discretionary Non-cash Compensation divided by the Fair Market Value of one
Share of Common Stock on the date of the award. If a Non-employee Director
elects to receive Common Stock upon vesting of all or a portion of his or her
Mandatory Non-cash Compensation or IPO Restricted Stock Unit Grant, there shall
be issued to such Director as soon as practicable with respect to which such
election applies a number of Shares of Common Stock equal to the number of
Shares subject to the Mandatory Non-cash Compensation or IPO Restricted Stock
Unit Grant. Upon the date a Non-employee Director elects to receive Common Stock
in payment of his or her Deferred Stock Units, there shall be issued to such
Director as soon as practicable with respect to which such election applies a
number of Shares of Common Stock equal to the number of such Deferred Stock
Units then payable. To the extent that the application of the foregoing formula
or payment of such Mandatory Non-cash Compensation or Deferred Stock Units would
result in a fractional Share of Common Stock being issuable, cash based on the
Fair Market Value of a corresponding fractional Share of Common Stock will be
paid to the Non-employee Director in lieu of such fractional Share.

Article 10 . Distributions.



10.1   Form of Distribution. All distributions of Deferrals in the form of
Restricted Stock Units, Deferred Stock Units or Common Stock shall be in the
form of Common Stock (except fractional  shares), and all other forms of
Deferrals shall be in the form of cash.



10.2   Distributions Pursuant to Deferral Elections. Compensation deferred under
the Plan may not be distributed earlier than:



  (a)   Separation from service (as determined for purposes of Section 409A of
the Code);



  (b)   The date the Participant becomes Disabled;



  (c)   Death;



  (d)   A specified time (or pursuant to a fixed schedule) specified in the
Election to Defer as of the date of the Deferral of such Compensation;



  (e)   A Change in Control, but only to the extent permitted under Section 409A
of the Code; or



  (f)   The occurrence of an Unforeseeable Emergency.



10.3   Unforeseeable Emergency. The Board shall have the authority to alter the
timing or manner of payment of deferred amounts in the event that a Participant
establishes, to the satisfaction of the Board, the occurrence of an
Unforeseeable Emergency. In such event, the amount(s) distributed with respect
to such Unforeseeable Emergency cannot exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Furthermore, to the extent the Board agrees an
Unforeseeable Emergency has occurred for a Participant, the Board may, in its
sole discretion:



  (a)   authorize the cessation of Deferrals by such Participant under the Plan;
or



  (b)   provide that, subject to the above requirements, all, or a portion, of
any previous Deferrals by the Participant shall immediately be paid in a
lump-sum payment; or



  (c)   provide for such other payment schedule as deemed appropriate by the
Board under the circumstances.

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Board. The Board’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the payment of
Deferrals to the Participant shall be altered or modified, shall be final,
conclusive, and not subject to approval or appeal.



10.4   Disability.



  (a)   A Participant may elect one or both of the following forms of
distribution for his or her Deferral(s) distributable by reason of the
Participant becoming Disabled: (i) a single lump sum distribution of Common
Stock and/or cash, as applicable, or (ii) a distribution in approximately equal
annual installments of Common Stock and/or cash, as applicable, over a period of
either five (5) or ten (10) years. The Deferral(s) of a Participant who fails or
refuses to elect a method of distribution upon becoming Disabled shall be paid
in a single lump sum distribution of Common Stock and/or cash, as applicable.



  (b)   A distribution payable by reason of a Participant becoming Disabled
shall be paid (in the case of a single distribution of Common Stock and/or cash,
as applicable) or commence to be paid (in the case of annual installments of
Common Stock and/or cash, as applicable) as soon as practicable following the
date the Participant becomes Disabled.



10.5   Death.



  (a)   A Participant may elect one or both of the following forms of
distribution for his or her Deferral(s) distributable by reason of the
Participant’s death: (i) a single lump sum distribution of Common Stock and/or
cash, as applicable, or (ii) a distribution in approximately equal annual
installments of Common Stock and/or cash, as applicable, over a period of either
five (5) or ten (10) years. The Deferral(s) of a Participant who fails or
refuses to elect a method of distribution upon death shall be paid in a single
lump sum distribution of Common Stock and/or cash, as applicable.



  (b)   If a Participant dies after he has commenced receiving distributions but
before a complete distribution of his or her Deferral(s) under the Plan has
occurred, the Participant’s undistributed Deferrals shall commence to be
distributed to his or her beneficiary under the distribution method for death
elected by the Participant as soon as administratively possible following
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. The Deferral(s) of a Participant who fails or refuses to
elect a method of distribution upon death following commencement of
distributions but before a complete distribution of his or her Deferrals shall
be paid in a single distribution of Common Stock.



10.6   Inability to Locate Participant. In the event that the Committee is
unable to locate a Participant or Beneficiary within two years following a
Withdrawal Date, the amount allocated to the Participant’s Deferral Account
shall be forfeited. If, after such forfeiture, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings from the date of forfeiture.

Article 11 . Change in Control.

Upon the occurrence of a Change in Control, to the extent permitted under
Section 409A of the Code, each Non-employee Director shall be paid 100% of his
Deferrals under the Plan in the form of Common Stock and/or cash, as applicable,
as soon as practicable following the Change in Control.

Article 12 . Source of Shares of Common Stock Issuable Under the Plan.

The Shares of Common Stock payable under the Plan shall be paid from Shares
reserved or available for issuance under the Freescale Semiconductor, Inc.
Omnibus Incentive Plan of 2004.

Article 13 . Amendment.

The Plan may be amended at any time and from time to time by resolution of the
Board as the Board shall deem advisable. No amendment of the Plan shall
materially and adversely affect any right of any Participant with respect to any
Deferrals theretofore credited without such Participant’s written consent,
unless legislation is enacted or the Secretary of the U.S. Treasury adopts
regulations that require an amendment that may adversely affect any right of any
Participant with respect to any Deferrals theretofore credited.

Article 14 . Termination.

The Plan shall terminate upon the earlier of the following dates or events to
occur: (a) upon the adoption of a resolution of the Board terminating the Plan;
or (b) ten (10) years from the date the Plan was initially approved and adopted
by the Board. No termination of the Plan shall materially and/or adversely
affect any of the rights or obligations of any Non-employee Director without his
or her consent with respect to any Shares of Common Stock theretofore paid for
and issuable, any Restricted Stock Units, Deferred Stock Units and/or other
Deferral theretofore credited under the Plan.

Article 15 . Miscellaneous Provisions.



  (a)   Neither the Plan nor any action taken hereunder shall be construed as
giving any Non-employee Director any right to be retained in the service of the
Company.



  (b)   A Participant’s rights and interest under the Plan may not be assigned
or transferred, hypothecated or encumbered in whole or in part either directly
or by operation of law or otherwise (except in the event of a Participant’s
death, by will or the laws of descent and distribution), including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, bankruptcy
or in any other manner, and no such right or interest of any Participant in the
Plan shall be subject to any obligation or liability of such Participant.



  (c)   No Shares of Common Stock shall be issued hereunder unless counsel for
the Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign securities, securities exchange and
other applicable laws and requirements.



  (d)   The expenses of the Plan shall be borne by the Company.



  (e)   The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or reserve or to make any other
segregation of assets to assure the issuance of Shares hereunder.



  (f)   By accepting any Common Stock, Restricted Stock Units or Deferred Stock
Units hereunder, each Participant and each person claiming under or through him
or her shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the Company
or the Committee.



  (g)   The appropriate officers of the Company shall cause to be filed any
registration statement required by the Securities Act of 1933, as amended, and
any reports, returns or other information regarding any shares of Common Stock
issued pursuant hereto as may be required by Section 13 or 15(d) of the Exchange
Act, or any other applicable statute, rule or regulation.



  (h)   The provisions of this Plan shall be governed by and construed in
accordance with the laws of the State of Delaware.



  (i)   Headings are given to the sections of this Plan solely as a convenience
to facilitate reference. Such headings, numbering and paragraphing shall not in
any case be deemed in any way material or relevant to the construction of this
Plan or any provisions thereof. The use of the singular shall also include
within its meaning the plural, where appropriate, and vice versa.

Article 16 . Section 409A.

The Plan is intended to meet the requirements of Section 409A of the Code and
may be administered in a manner that is intended to meet those requirements and
shall be construed and interpreted in accordance with such intent. To the extent
that an award or payment, or the settlement or deferral thereof, is subject to
Section 409A of the Code, except as the Committee otherwise determines in
writing, the award shall be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, including regulations or
other guidance issued with respect thereto, such that the grant, payment,
settlement or deferral shall not be subject to the excise tax applicable under
Section 409A of the Code. Any provision of the Plan that would cause the award
or the payment, settlement or deferral thereof to fail to satisfy Section 409A
of the Code shall be amended (in a manner that as closely as practicable
achieves the original intent of the Plan) to comply with Section 409A of the
Code on a timely basis, which may be made on a retroactive basis, in accordance
with regulations and other guidance issued under Section 409A of the Code.

3